DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3046211 in view of Thompson et al. 6,394,531.
The DE ‘211 reference discloses tent invention including upper portion 3 comprising a main planar portion which is considered to be a second structural panel, lower portion 2, an end panel 7 which functions as a “hinge” and is made of a flexible material and first panel 12, which is part of the structure of the tent system, in lower portion 2.  Reference Figure 1 primarily.  Regarding claim 7, the member 2 of the lower portion is considered to be an enclosure, as broadly as recited.  Regarding claims 9-10, note tension members 4 and 5, where a length of tension members 4 is greater in the extended position. Regarding claim 11, Figure 6 illustrates a “locking mechanism” comprising a torsion bar 32 within tubular sleeve 31 by way of a corresponding bearing 33 that assists raising of the upper portion when rotated into an unlocked position so that portions 38 and 39 of the tension members 4 may come into alignment, resulting in the second extended position.  Reference Figures 5 and 6.  Regarding claim 15, DE ‘211 discloses a support member 15 in Figures 3 and 4.  Regarding claim 20, note “buckling” struts 4, as broadly as recited, which are configured to secure the upper portion to the lower portion.  
The DE ‘211 reference does not disclose the specific material out of which the “hinge” 7 is constructed.
Thompson et al. disclose a tent like construction disposed on a truck cap roof which has flexible sides 140 which are made from a fabric between a rigid top and a rigid bottom.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct flexible sides and ends, including the flexible “hinge”, of the DE ‘211 reference from fabric as taught by Thompson et al. because such material provides an enclosure when the tent is extended yet enables folding thereof when the tent is retracted.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3046211 in view of Thompson et al. 6,394,531., as applied above to claim 1 and further in view of Currid 2019/0352924.
The DE ‘112 reference, as modified, discloses the claimed invention except for the specific material out of which the bed board 12 or “structural panel” is constructed.
Currid discloses a roof top tent system where structural portions of the tent lower portion 226 (Figure 2C) and upper portion 224 (Figure 2C) comprise a polypropylene honeycomb material ( see claims 1-3 of Currid). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the bed board or “structural panel” of the DE ‘211 reference, as modified, from a honeycomb polypropylene material as taught by Currid because such material is strong yet lightweight.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3046211 in view of Thompson et al. 6,394,531., as applied above to claim 12 and further in view of Phillips 5,544,671.
DE ‘211, as modified, discloses the claimed invention except for a closable opening in a side wall of the tent structure.
Phillips discloses a roof top tent structure with a closable opening in a side wall of the tent portion which is selectively closable by element 81 as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide a closable opening on a side of the tent structure of DE ‘211, as modified, as taught by Phillips in order to selectively provide increased ventilation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3046211 in view of Thompson et al. 6,394,531., as applied above to claim 1 and further in view of Fulton et al. 3,785,693.
The DE ‘211 reference, as modified, discloses the claimed invention except for the use of releasable straps to secure the tent system to the roof of the vehicle.
Fulton et al. disclose a vehicle roof mounted tent system which is removably attached thereto by way of straps 28, 29 as shown in Figure 4.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to releasably attach the tent system of the DE ‘211 reference, as modified, to the roof of the vehicle by straps as taught by Fulton et al. in order to easily mount and dismount the tent system to the vehicle roof.


Allowable Subject Matter

Claims 3-4, 6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The recitation in claim 3 of the upper and lower portions comprising fabric material is not taught nor fairly suggested by the prior art of record.
	The recitation in claim 4 where the upper portion of the tent system comprises a fabric cover is not taught nor fairly suggested by the prior art of record.
	The recitation in claim 6 of a second structural panel in the upper portion of the tent system which is removably positionable in an enclosure in the upper portion of the tent system is not taught nor fairly suggested by the prior art of record.
	The recitation in claims 15-17 of a support member coupled with the lower portion and positioned there below is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wray 3,685,061 discloses a vehicle roof tent with pivoting upper and lower portions and windows on the side walls.
Orberg 3,924,365 discloses a vehicle roof tent with pivoting upper and lower portions and tensioning member 52. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612